Name: 82/67/EEC: Commission Decision of 21 December 1981 establishing that the apparatus described as 'TSI-laser anemometer system, consisting of: base for argon ion laser ; mirror system ; risers, model 9177 ; rotating mount, model 9178, model 9179 ; beam splitter, model 9115-1 ; ring mount, model 9176 ; beam spacer, model 9113-9 ; model 9113-22 ; receiving assembly, model 9140 ; photomultiplier system, model 9160 ; counter, model 1990A ; interface for minicomputer, model 1998D' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  electronics and electrical engineering
 Date Published: 1982-02-06

 Avis juridique important|31982D006782/67/EEC: Commission Decision of 21 December 1981 establishing that the apparatus described as 'TSI-laser anemometer system, consisting of: base for argon ion laser ; mirror system ; risers, model 9177 ; rotating mount, model 9178, model 9179 ; beam splitter, model 9115-1 ; ring mount, model 9176 ; beam spacer, model 9113-9 ; model 9113-22 ; receiving assembly, model 9140 ; photomultiplier system, model 9160 ; counter, model 1990A ; interface for minicomputer, model 1998D' may be imported free of Common Customs Tariff duties Official Journal L 029 , 06/02/1982 P. 0022 - 0023*****COMMISSION DECISION of 21 December 1981 establishing that the apparatus described as 'TSI-laser anemometer system, consisting of: base for argon ion laser; mirror system; risers, model 9177; rotating mount, model 9178, model 9179; beam splitter, model 9115-1; ring mount, model 9176; beam spacer, model 9113-9, model 9113-22; receiving assembly, model 9140; photomultiplier system, model 9160; counter, model 1990A; interface for mini-computer, model 1998D' may be imported free of Common Customs Tariff duties (82/67/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 2 June 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as TSI-laser anemometer system, consisting of: base for argon ion laser; mirror system; risers, model 9177; rotating mount, model 9178, model 9179; beam splitter, model 9115-1; ring mount, model 9176; beam spacer, model 9113-9, model 9113-22; receiving assembly, model 9140; photomultiplier system, model 9160; counter, model 1990A; interface for mini-computer, model 1998D', to be used for measuring the effects of free-stream turbulence on heat transfer to gas turbine blades, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 18 November 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a laser; whereas its objective technical characteristics such as the frequencies of the measuring bands and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'TSI-laser anemometer system, consisting of: base for argon ion laser; mirror system; risers, model 9177; rotating mount, model 9178, model 9179; beam splitter, model 9115-1; ring mount, model 9176; beam spacer, model 9113-9, model 9113-22; receiving assembly, model 9140; photomultiplier system, model 9160; counter, model 1990A; interface for mini-computer, model 1998D', which is the subject of an application by the United Kingdom of 2 June 1981, may be imported free of Common Customs Tariff Duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.